COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00071-CV


IN RE JAMES DANIEL HARRIS                                                RELATOR


                                     ------------

                            ORIGINAL PROCEEDING
                           TRIAL COURT NO. 49,178-C

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: March 19, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).